—Judgment, Supreme Court, New York County (Harold Beeler, J.), rendered April 7, 1998, convicting defendant, after a jury trial, of burglary in the second degree (two counts) and possession of burglar’s tools, and sentencing him, as a persistent violent felony offender, to two concurrent terms of 16 years to life concurrent with a term of 1 year, unanimously affirmed.
Defendant’s suppression motion was properly denied. There is no basis upon which to disturb the court’s credibility determinations, which are supported by the record.
The procedure under which defendant was sentenced as a persistent violent felony offender was not unconstitutional (Almendarez-Torres v United States, 523 US 224; Apprendi v New Jersey, 530 US 466). Concur — Sullivan, P. J., Tom, Mazzarelli, Ellerin and Friedman, JJ.